Citation Nr: 0926378	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-33 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right breast cancer, to 
include as a result of exposure to ionizing radiation, high 
energy radar, and chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to September 1978 
and from May 1983 to August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas.


FINDING OF FACT

Right breast cancer was not present in service or for many 
years thereafter and has not been shown to be related to 
service, including exposure to ionizing radiation, high 
energy radar, or chemicals.


CONCLUSION OF LAW

Right breast cancer was not incurred in active service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he developed right breast cancer as 
a result of exposure to ionizing radiation, high level radar, 
and/or chemicals during service.  Specifically, he states 
that he was tasked to assemble and maintain nuclear warheads, 
was accidentally exposed to a radiating high powered radar 
gun, and was exposed to chemicals during a chemical alarm in 
Saudi Arabia.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, a "radiation-exposed veteran" is defined by 
38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on 
active duty, active duty for training, or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(i), (ii).  

Diseases specific to radiation-exposed veterans are the 
following: leukemia (other than chronic lymphocytic 
leukemia), thyroid cancer, breast cancer, cancer of the 
pharynx, esophageal cancer, stomach cancer, cancer of the 
small intestine, pancreatic cancer, multiple myeloma; 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), salivary 
gland cancer, cancer of the urinary tract, bronchio-alveolar 
carcinoma, bone cancer, brain cancer, colon cancer, lung 
cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

As the Veteran did not serve during World War II, the first 
method does not apply to this claim.

Second, 38 C.F.R. § 3.311 provides instruction on the 
development of claims based on exposure to ionizing 
radiation.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  
Section 3.311(b)(5) requires that bone cancer become manifest 
within 30 years after exposure, posterior subcapsular 
cataracts become manifest within 6 months or more after 
exposure, leukemia become manifest at any time after 
exposure, and that other diseases specified in 
section 3.311(b)(2) become manifest 5 years or more after 
exposure. 

Third, and notwithstanding the above, the United States Court 
of Appeals for the Federal Circuit has held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044.  Thus, the Board must not only 
determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

This Veteran claims to have been exposed to ionizing 
radiation due to assembling and maintaining nuclear weapons 
in association with the Belgian Air Force.  He claims that he 
was "inside the danger area" during a drill when another 
individual incorrectly switched on a high powered radar.  He 
also cited an instance when a chemical alarm sounded while he 
was in Saudi Arabia, yet he added that no answer was ever 
produced for why the alarm sounded on that occasion.

The Veteran's service treatment records do not show treatment 
for breast cancer, providing some evidence against this 
claim.

The post-service medical evidence consists of VA and non-VA 
treatment reports, indicating an initial diagnosis of breast 
cancer in August 2004 and a partial mastectomy in September 
2004.  Given the foregoing, the earliest treatment for either 
of the claimed condition is shown no earlier than about 11 
years after separation from service.

As there is no competent evidence of breast cancer being 
manifest to a compensable degree within one year from 
service, the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309 do not apply.  

The Board must note the lapse of many years between the 
Veteran's separation from service and the first treatment for 
the claimed cancer of the right breast.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints).

Breast cancer is specifically listed as a potential 
radiogenic disease, and there is a medical opinion suggesting 
that radiation exposure in service "could be considered the 
cause" for his breast cancer.  As such, the specialized 
development procedures of 38 C.F.R. § 3.311(b) do apply.

The Board notes that 38 C.F.R. § 3.311 does not create a 
presumption for service connection.  Rather, it provides 
special procedures for evidentiary development and 
adjudication of a claim.  Implicit in the regulation is the 
requirement for evidence of a medical nexus between the 
exposure to the ionizing radiation and the current 
disability.

In accordance with 38 C.F.R. § 3.311, in February 2008, the 
RO requested all service personnel records (SPRs) for the 
Veteran to confirm radiation risk activity.  The PIES reply 
in July 2008 indicated that there are no records at Code 13 
for this Veteran.  The Veteran's file does not contain a DD 
Form 1141, and there is no evidence that such a form was ever 
maintained for the Veteran.

Additionally, the service treatment records (STRs) do not 
indicate that the Veteran was ever monitored for radiation 
levels by way of nuclear film badges or any other method of 
observation.  While the SPRs do verify that the Veteran 
served with an air defense battery, there is no evidence that 
he ever served as a weapons officer in association with 
nuclear weapons.  Given the foregoing, service connection for 
right breast cancer, is not warranted under the procedures as 
set forth in 38 C.F.R. § 3.311.

The Board finds that the claim must be denied.  The Veteran's 
claim is based on the theory that his right breast cancer is 
due to exposure to ionizing radiation during service.  There 
is no evidence that the Veteran was ever exposed to ionizing 
radiation in service, either by contact with nuclear weapons 
or with a radiating high powered radar.  Additionally, the 
Veteran's statements regarding the chemical alarm in Saudi 
Arabia included the fact that testing provided no explanation 
for why the alarm sounded, let alone whether any chemical 
exposure had actually occurred, providing evidence against 
his claim.

Simply stated, the service medical records and the post-
service medical record provide evidence against this claim, 
outweighing the Veteran's lay statements.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.

With regard to the possibility of service connection on a 
basis other than under 38 C.F.R. § 3.311, the earliest 
evidence of treatment for any relevant symptoms is dated no 
earlier than 2004.  This is about 11 years after separation 
from active duty.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  Furthermore, there is no competent evidence to 
show that a tumor of the breast was manifested to a 
compensable degree within one year of separation from active 
duty.  See 38 C.F.R. §§ 3.307, 3.309.

In reaching this decision, the Board has considered a 
treatment record from private physician Dr. "T.", dated in 
January 2008, which states that "while it is proven that 
radioactive materials can cause cancer, especially in soft 
tissues, the effects are dose-related.  Information about 
[the Veteran's] exposure over time could help make a more 
direct correlation. ... [H]is radiation exposure may have been 
his biggest risk factor."

The Board has also considered an additional statement by Dr. 
T., dated in March 2009, which states that the Veteran 
"indicated prolonged exposure to and/or handling of nuclear 
weapons as part of his military experience."  Dr. T. opined 
that, given the negative testing results, "this exposure 
would provide his greatest risk, and therefore could be 
considered the cause for [the Veteran's] breast cancer."  

The Board finds that this evidence is insufficient to warrant 
a grant of this claim.  Neither of these opinions is shown to 
have been based on a review of the Veteran's C-file, or any 
other detailed and reliable medical history.  Additionally, 
Dr. T. clearly stated that the effects of radioactive 
materials in causing cancer are "dose-related", and the 
Board has already found that there is no evidence of any 
exposure to ionizing radiation for the Veteran.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  The statements do not provide a 
basis to grant these claims, or even suggest that this doctor 
believes the Veteran's problem is associated with his 
service.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of the presence of the claimed symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can also be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran essentially alleges that his breast cancer can 
only have been caused by exposure in service to ionizing 
radiation, high energy radar, or chemicals.  The Veteran 
submitted a BRCA analysis conducted in May 2008 which found 
that he does not carry the BRCA1 or BRCA2 genetic mutation 
for breast cancer, stating that the results provide evidence 
that service is the only other means by which he could have 
developed breast cancer.  

The Board has carefully scrutinized the entire evidentiary 
record, to include the numerous statements and journal 
articles offered by the Veteran.  Simply stated, the Board 
finds that there is no evidence of exposure to ionizing 
radiation, high level radar, or chemicals in service, 
providing evidence against this claim.  The issues on appeal 
are based on the contention that cancer of the right breast 
was caused by service, to include as due to exposure to 
radiation, radar, or chemicals.  In this case, when the 
Veteran's service and post-service medical records are 
considered (which indicate that the Veteran does not have 
breast cancer due to his service), the Board finds that the 
medical evidence outweighs the Veteran's contentions that he 
has breast cancer that is related to his service.

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in June 2006 and February 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran was not afforded a VA examination; however as 
there is no indication of any nexus to the Veteran's service, 
the low threshold set in McLendon v. Nicholson, 20 Vet. App. 
79 (2006) was not met.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board will proceed to the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


